Was the employe at the time of his accident engaged in interstate transportation or in work so closely related to it as to be practically a part of it? This is the test. Shanks v.Delaware, Lackawanna and Western Railroad Co., 239 U.S. 556.
That he was not directly in such transportation is clear. Was the work of repair of the roof of the train shed into which interstate transportation entered so closely related thereto as to be practically a part of it? My answer is yes. If the work Martin was doing had been repair of the cars or engine of the train or even of a bridge or of the roadbed used in such transportation it is well settled that his employment would have been in this service. For this the above cited case is also authority.
If the train in which the passenger rides and the roadbed upon which he rides are instruments in interstate transportation, is the floor of the platform upon which the passenger alights or the roof over the platform which protects him from the elements as he alights, less closely related to such transportation? My answer is no. The test seems to be, as I see it, one of remoteness and degree. Martin's work was not remote. Without a safe landing place the passenger could not complete his journey. Without a proper landing place (one protecting him from the elements) he could not complete it in comfort. When provided by the company and used by it for the latter purpose, its care and repair, both as to the platform and roof, were essential to its continued use. *Page 350